Citation Nr: 1201347	
Decision Date: 01/13/12    Archive Date: 01/20/12

DOCKET NO.  08-05 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as due to herbicide exposure and/or smoking.

2.  Entitlement to an increased rating for service-connected bilateral hearing loss disability, currently evaluated as 30 percent disabling.

3.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1968 to July 1970.

These matters come before the Board of Veterans' Appeals (Board) from March 2007 (hearing loss) and September 2008 (COPD and TDIU) rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Louisville, Kentucky.  

The Veteran was scheduled for a Decision Review Officer hearing in February 2008, which he cancelled.  He declined to have a Board hearing.  


FINDINGS OF FACT

1.  The Veteran had service in Vietnam and is, therefore, presumed to have been exposed to herbicides.

2.  There has been no demonstration by competent medical, nor competent and credible lay, evidence of record, that the Veteran has COPD, to include emphysema, causally related to active service, to include herbicide exposure. 

3.  The Veteran filed his claim for service connection for COPD, to include emphysema, after June 9, 1998.  

4.  Throughout the rating period on appeal, the Veteran's bilateral hearing loss disability has been manifested by complaints of difficulty understanding conversation and difficulty hearing some noises.

5.  The Veteran's bilateral hearing loss disability has been clinically shown to be manifested by no worse than Level VI hearing in the right ear and Level VII in the left ear.


6.  The Veteran is service-connected for tinnitus, evaluated as 10 percent disabling, and bilateral hearing loss disability, evaluated as 30 percent disabling, for a combined evaluation of 40 percent.  

7.  The competent clinical evidence of record is against a finding that the Veteran's service-connected disabilities preclude him from maintaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  COPD, to include emphysema, was not incurred in, or aggravated by, active service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2002 & Supp 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.300 (2011).

2.  The criteria for an evaluation in excess of 30 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.321, 4.85, Diagnostic Code 6100 (2011).

3.  The criteria for the award of TDIU benefits have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011). 



Duty to Notify 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 &Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

In March 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim. As previously defined by the courts, those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application. This includes notice that a disability rating and/or an effective date will be assigned if service connection is awarded. Because the Court's decision is premised on the five elements of a service connection claim, it is the consensus opinion within the VA that the analysis employed can be analogously applied to any matter that involves any one of the five elements of a "service connection" claim, to include an increased rating claim. 

In VA correspondence to the Veteran dated in December 2006, the Veteran was informed of what evidence was required to substantiate the claim for an increased rating for his bilateral hearing loss disability, of his and VA's respective duties for obtaining evidence, and of the criteria for award of an effective date.  In VA correspondence dated in February 2008, the Veteran was informed of what evidence was required to substantiate the claim for service connection for COPD, to include emphysema, and the claim for TDIU, as well as his and VA's respective duties for obtaining evidence, and of the criteria for award of an effective date.  In VA correspondence dated in April 2008, the Veteran was again informed of what evidence was required to substantiate the increased rating claim and the claim for TDIU, as well as his and VA's respective duties for obtaining evidence, and of the criteria for award of an effective date.

In Pelegrini, supra, the Court held that compliance with 38 U.S.C.A. § 5103 required that VCAA notice be provided prior to an initial unfavorable AOJ decision.  Because VCAA notice in this case was completed prior to the initial AOJ adjudications denying the claims, the timing of the notice does comply with the express requirements of the law as found by the Court in Pelegrini.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notices. 

All the VCAA requires is that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims. Once this has been accomplished, all due process concerns have been satisfied. See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board finds the VCAA notice requirements have been met in this case. 

Duty to assist

With regard to the duty to assist, the claims file contains the Veteran's service treatment records (STRs), and VA and private examination and treatment records.  Additionally, the claims file contains lay statements, to include those of the Veteran, in support of his claim.  The Board has carefully reviewed the statements and concludes that there has been no identification of further available evidence not already of record for which VA has a duty to obtain.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  

VA examinations and opinions with respect to the issues of entitlement to an increased evaluation for bilateral hearing loss disability and entitlement to TDIU were obtained in May 2008.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the examinations and opinions, are more than adequate.  Although, the examiners did not review the Veteran's claims file, the Board finds that the Veteran was not prejudiced in this regard as the examiners considered the Veteran's subjectively reported medical history, which is consistent with that contained in the claims folder.  The examinations included a physical examination of the Veteran and an interview with the Veteran regarding his symptoms, evidence addressing the current manifestations and severity of the Veteran's service- connected bilateral hearing loss disability and tinnitus.  In addition, the examination report on the Veteran's hearing loss describes the functional affects of the Veteran's disability on his activities in compliance with Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met. 38 C.F.R. § 3.159(c) (4). 

The Board has considered whether the Veteran is entitled to a VA opinion on the issue of entitlement to service connection for COPD but finds that he is not.  The Secretary's obligation under 38 U.S.C. § 5103A(d) to provide the veteran with a medical examination or to obtain a medical opinion occurs when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent evidence on file for the Secretary to make a decision on the claim. McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).  The claims file is negative for any competent credible indication that the Veteran's COPD may be associated with the Veteran's service.  The Board finds that there is sufficient competent evidence on file to make a decision on the claim; therefore, a VA opinion is not warranted.
 
Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims.  Essentially, all available evidence that could substantiate the claims has been obtained. 

Legal criteria

Service Connection

Service connection is warranted if it is shown that a Veteran has a disability resulting from an injury incurred or a disease contracted in active service or for aggravation of a pre-existing injury or disease in active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R.
§ 3.303(d). 

"Generally, to prove service connection, a claimant must submit (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury."  Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the determinative issue involves a medical diagnosis, competent medical evidence is required.  This burden typically cannot be met by lay testimony because lay persons are not competent to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

In Robinson v. Shinseki, 312 Fed. Appx. 336 (2009), the Court held that, in some cases, lay evidence will be competent and credible evidence of etiology.  Whether lay evidence is competent in a particular case is a question of fact to be decided by the Board in the first instance.  The Court set forth a two-step analysis to evaluate the competency of lay evidence. First, Board must first determine whether the disability is the type of injury for which lay evidence is competent evidence.  If so, the Board must weigh that evidence against the other evidence of record-including, if the Board so chooses, the fact that the Veteran has not provided any in-service record documenting his claimed injury -to determine whether to grant service connection.  The Board observes that this Federal Circuit decision is nonprecedential.  However, see Bethea v. Derwinski, 252, 254 (1992) [a non-precedential Court decision may be cited "for any persuasiveness or reasoning it contains"].  The Board believes that if Bethea applies to the utility of Court decisions, it surely applies to the utility of decisions of a superior tribunal, the Federal Circuit.

Presumptive service connection- herbicide exposure

In addition to the presumption noted above, VA regulations provide that certain diseases associated with exposure to herbicide agents may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307(a)(6) are met. 38 C.F.R. § 3.309(e) (2011).  A Veteran who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a).  The last date on which such a Veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975.  The term "herbicide agent" means a chemical in an herbicide, including Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.

If a Veteran was exposed to an herbicide agent during active service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied:  Chloracne or other acneform disease consistent with chloracne; Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; chronic lymphocytic leukemia; B cell leukemia, Parkinson's disease, multiple myeloma; non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx or trachea); soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma); and ischemic heart disease, (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  75 Fed. Reg. 53202 (August 31, 2010), 38 C.F.R. § 3.309(e).  

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii).

Where the evidence does not warrant presumptive service connection, the United States Court of Appeals for the Federal Circuit has determined that an appellant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  


Ratings in General 

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  Id. § 4.1.  Nevertheless, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Rating hearing loss disability 

Disability ratings for hearing loss are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by pure tone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.  

The rating schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a pure tone audiometric test.  The horizontal lines in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The vertical columns in Table VI represent nine categories of decibel loss based on the pure tone audiometric test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the horizontal row appropriate for the percentage of discrimination and the vertical column appropriate to the pure tone decibel loss.

The percentage evaluation is found from Table VII (in 38 C.F.R. § 4.85) by intersecting the horizontal row appropriate for the numeric designation for the ear having the better hearing acuity and the appropriate vertical column to the numeric designation level for the ear having the poorer hearing acuity.  See 38 C.F.R. § 4.85(e) (2011).  

The provisions of 38 C.F.R. § 4.86(a) provide that when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  The provisions of 38 C.F.R. § 4.86(b) provide that when the pure tone threshold is 30 decibels or less at 1,000 hertz, and 70 decibels or more at 2,000 hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever result provides the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately. 

TDIU

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of a service-connected disabilities:  Provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

To establish a total disability rating based on individual unemployability, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  In reaching such a determination, the central inquiry is whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v.  Brown, 5 Vet. App. 524, 529 (1993).

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation; provided that permanent total disability shall be taken to exist when the impairment is reasonably certain to continue throughout the life of the disabled person.  38 C.F.R. § 4.15.

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating boards should refer to the Director of the Compensation and Pension Service for extra-schedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).  


Analysis 

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence for the rating period on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims. 

COPD-service connection

The first element of a claim for service connection is evidence of a current disability.  VA and private medical records reflect that the Veteran has COPD.  (See June 2006 private family practice office visit and November 1999 G.G. Clinic records.)  Thus, the Board finds that the first element has been met.

The Board will first consider whether the Veteran is entitled to service connection for COPD as due to exposure to Agent Orange.  The Veteran's DD-214 reflects that he received the Vietnam Service Medal, the Republic of Vietnam Cross of Gallantry, and the Vietnam Campaign Medal.  His military occupational specialty was an auto mechanic in the Marine Corps.  The Veteran's DD-214 does not reflect dates of service in Vietnam; however, based on his branch of service, MOS, the Veteran's awards received, and the statements of the Veteran, Board finds, in giving the benefit of doubt to the Veteran, that he did have service in Vietnam.  As such, it is presumed that he was exposed to an herbicide agent.  See 38 C.F.R. § 3.307(a)(6)(iii).  Moreover, affirmative evidence does not exist to rebut that presumption.  

Despite presumed exposure to an herbicide agent, presumptive service connection under 38 C.F.R. § 3.307(a)(6) is not warranted.  Service connection is only warranted on this presumptive basis for a specific list of diseases set forth under 38 C.F.R. § 3.309(e) as listed above.  VA's Secretary has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  72 Fed. Reg. 112 (2007).  The Secretary has not determined that a presumption of service connection is warranted for COPD.  To the contrary, the Secretary has determined that respiratory disorders are not associated with expose to herbicides.  72 Fed. Reg. 32,395 (June 12, 2007).  As the Veteran's diagnosed disability is not among the diseases recognized under 38 C.F.R. § 3.309(e), as diseases associated with exposure to certain herbicide agents, presumptive service connection on the basis of herbicide exposure is not warranted.

The Federal Circuit has held that when a claimed disorder is not included as a presumptive disorder direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during service.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

As noted, the Veteran has a current disability.  The second element of a claim for entitlement to service connection is medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease.  The Veteran's STRs are negative for any complaints of, or treatment for, a respiratory disability.  A December 1969 STR reflects complaints of chills, fever, coughing, headache, and congestion.  He was prescribed Tylenol, Dimetapp, and Novalistin, forced fluids, and bed rest for 48 hours.  There is no indication that this episode was in any way related to COPD or another current respiratory disability.  The Veteran's June 1979 report of medical examination for separation purposes reflects that upon clinical examination, his lungs and chest were noted to be normal.  Nevertheless, as the Veteran had service in Vietnam, and is presumed to have been exposed to herbicides, the Board will consider that the second element has been met.

The Board finds that the third element for entitlement to service connection has not been met.  The claims file is negative for any competent clinical opinion that the Veteran's COPD is causally related to herbicide exposure or any other incident or injury in service.  The claims file includes numerous post service private medical records which reflect that the Veteran had respiratory complaints and COPD.  The reports are entirely negative for a discussion of active service or herbicide exposure; however, they do note that the Veteran had a lengthy history of tobacco use, beginning at age 15.  

Several private medical records dated in 1992, 1994, 1995, 1997, 1998, 2001, 2002, and 2003 reflect clinical comments such as the Veteran "must quit smoking", "[doctor] would love to see him quit smoking altogether", he has "broncospasm. Tobacco overuse.  Must quit smoking.", "we [doctors] need to get him to quit smoking.  We talked at great lengths about stopping smoking, the problems and so forth" , "Veteran] having more shortness of breath, smoking, still won't quit", "cough off [and] on - triggered by cigarettes", and the Veteran has "got to quit smoking".

A December 1991 private record reflects a notation from the clinician that the Veteran "is coughing a lot and wheezing again.  I told him to come back in 3 to 4 mos.  At that time we will start him on the Nicoderm or Habitrol patch."

A July 1999 private medical record reflects  that the Veteran "has scattered rhonchi in his lungs with wheezes.  He must quit smoking."

A November 1999 private medical record reflects that the Veteran had a 35 to 40 pack year history of cigarette smoking.  The examiner noted that if the Veteran stopped smoking and took medication, it might help alleviate some of his wheezing and dyspnea.  

A March 2003 private medical record reflects "got to quit smoking.  I think he could develop chronic bronchitis and again that is something I think he does not want that this time or ever."

An April 2003 private medical record reflects "cough.  I think he has got some bronchospasms, mainly from his smoking.  It could be a little bit of infection."

The Board finds it significant that when discussing the Veteran's respiratory problems, the clinicians consistently discussed the Veteran's smoking history; their extensive records are entirely negative for any discussion of herbicide exposure or active service. 

The Board has also considered whether there is a continuity of symptomatology since service which may warrant service connection, but finds that there is not.  As noted above, the Veteran's June 1979 report of medical examination for separation purposes reflects that upon clinical examination, his lungs and chest were noted to be normal.  The earliest clinical evidence of record of COPD and/or emphysema is in 1999, more than 28 years after separation from service.  Moreover, the Veteran has not provided credible lay evidence that he had symptoms of COPD and/or emphysema within decades after separation from service. 

The Veteran may sincerely believe that he has a respiratory disability, to include COPD and/or emphysema, due to active service, to include herbicide exposure; however, the Veteran has not been shown to possess the requisite training or credentials needed to render a competent opinion as to medical diagnosis or etiology.  The Board finds that herbicide exposure and possible resulting disabilities is not something for which a layman is competent to provide an opinion.  As such, the Veteran's lay opinion does not constitute competent medical evidence and lacks probative value. Espritu v. Derwinski, 2 Vet. App. 492 (1992). 

In addition, the Board notes that the Veteran may not be service connected for a disability attributable to his use of tobacco during service.  The Veteran filed his claim for service connection in 2007.  Pursuant to 38 C.F.R. § 3.300, service connection will not be considered for injury or disease attributable to a Veteran's use of tobacco during service for claims received by VA after June 9, 1998.

Based on the foregoing, the Board finds that the preponderance of the evidence is against a grant of service connection.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Bilateral Hearing Loss Disability- increased rating

In a statement received in November 2006, the Veteran requested a reevaluation of his service-connected bilateral hearing loss disability.  The Veteran is service connected for bilateral hearing loss disability, evaluated as 30 percent disabling, effective from September 2003.  As the Veteran's claim was received by VA in November 2006, the rating period on appeal is from November 2005, one year prior to the date of receipt of the increased rating claim provided that the disability increased during that one year period. 38 C.F.R. § 3.400(o)(2) (2010), See Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010).  38 C.F.R. § 3.400(o)(2) (2011).  However, in accordance with 38 C.F.R. §§ 4.1 and 4.2 (2011) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the history of the disability is for consideration in rating a disability.

The pertinent competent clinical evidence of record includes a January 2007 VA examination audiology evaluation report.  The report revealed the relevant pure tone thresholds, in decibels, were as follows:  





HERTZ




1000
2000
3000
4000
RIGHT

60
75
80
80
LEFT

60
70
90
100

On the basis of the numbers shown above, the Veteran's pure tone threshold average for the right ear was recorded as 73.8 decibels.  His pure tone threshold average for the left ear was recorded as 80 decibels.  His speech recognition ability was 76 percent for the right ear and 78 percent for the left ear using the Maryland CNC speech recognition test.  

Applying 38 C.F.R. § 4.85, Table VI to the January 2007 VA audiology examination, the Veteran's right ear hearing loss is a Level V impairment.  The Veteran's left ear hearing loss is a Level V.

Applying the criteria from Table VI to Table VII, based on the results of the January 2007 VA audiology examination findings, a 20 percent evaluation is derived from Table VII of 38 C.F.R. § 4.85 by intersecting row V with column V.  

However, the provisions of 38 C.F.R. § 4.86 are applicable.  When the pure tone threshold of each of the four specified frequencies is 55 decibels, or more, as in the present claim, table VIA, will be used if it provides a higher evaluation.  Using Table VIA, the Veteran's right ear is a level VI impairment, and his left ear is a level VII impairment. 

Applying the criteria from Table VIA to Table VII, based on the results of the January 2007 VA audiology examination findings, a 30 percent evaluation is derived by intersecting row VI with column VII.  

The Board has also considered a January 2008 private audiology report which reflects the relevant pure tone thresholds, in decibels, were as follows:  





HERTZ




1000
2000
3000
4000
RIGHT

50
70
80
70
LEFT

50
70
90
90

The private audiology report provides averages based on 500, 1000, and 2000 HZ levels.  The Board has computed the Veteran's average threshold for the pertinent levels, per VA regulation, and found that the Veteran has an average right ear threshold of 68 decibels, and an average left ear threshold of 75.  Thus, the January 2008 private audiology results reflect better hearing acuity than the January 2007 VA examination report.  In addition, the private report notes a 76 speech recognition score for the right ear, and an 80 percent speech recognition score for the left ear.  (Slightly worse in the left ear than the January 2007 VA examination for speech recognition).  In giving the benefit of the doubt to the Veteran, the Board will use the January 2007 VA examination report for evaluation purposes.  

The Board has also considered a May 2008 VA examination audiology report which reflects the relevant pure tone thresholds, in decibels, were as follows:  





HERTZ




1000
2000
3000
4000
RIGHT

60
75
85
80
LEFT

60
70
95
95

On the basis of the numbers shown above, the Veteran's pure tone threshold average for the right ear was recorded as 75 decibels.  His pure tone threshold average for the left ear was recorded as 80 decibels.  His speech recognition ability was 76 percent for the right ear and 60 percent for the left ear using the Maryland CNC speech recognition test.  

Applying 38 C.F.R. § 4.85, Table VI to the May 2008 VA audiology examination, the Veteran's right ear hearing loss is a Level V impairment.  The Veteran's left ear hearing loss is a Level VII.

Applying the criteria from Table VI to Table VII, based on the results of the May 2008 VA audiology examination findings, a 30 percent evaluation is derived from Table VII of 38 C.F.R. § 4.85 by intersecting row V with column VII.  

The Board has also considered the provisions of 38 C.F.R. § 4.86.  Using Table VIA, the Veteran's right ear is a level VI impairment, and his left ear is a level VII impairment. 

Applying the criteria from Table VIA to Table VII, based on the results of the January 2007 VA audiology examination findings, a 30 percent evaluation is derived by intersecting row VI with column VII.  

The Board acknowledges the Veteran's statements of record that his bilateral hearing loss is worse than a 30 percent rating, and the lay statements of record.  However, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.85, DC 6100 with respect to determining the severity of his service-connected bilateral hearing loss disability.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) and (2) (2010).

In conclusion, the 30 percent evaluation currently assigned for the Veteran's bilateral hearing loss reflects his disability picture and a higher rating is not appropriate for any period on appeal.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Extraschedular consideration

In Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  The January 2007 VA examination report reflects that the Veteran reported the greatest difficulty understanding normal conversations when in situations of background noise.  The May 2010 VA examination report reflects that the Veteran reported problems hearing in most situations, even with his hearing aids.  The Veteran reported that he feels as though he misses every second or third word and some people's voices he cannot hear at all.  He reported having trouble hearing while employed as a sheriff's deputy in court because much of what was said was whispered.

The Veteran has submitted written statements regarding his hearing ability, to include that he cannot hear well enough to do police work (See June 2008 statement), that he cannot hear well enough to go to the movies, and cannot hear his priest at mass services. (See April 2007 statement.)  

In addition, the claims file also includes lay statements by others.  A June 2007 statement by J. M. reflects that while the Veteran was assigned to work as a court security officer, on numerous occasions, he was "unable to comprehend instructions from the bench; and there were many instances when he was unable to follow the verbal exchanges in court.  There were many times when [the Veteran's] hearing deficiency was a hindrance to the proceedings, even in the quiet setting of a courtroom."

A February 2008 lay statement by S. R. reflects that S.R. plays golf and cards with the veteran.  S.R. reports that the Veteran has difficulty hearing conversations, crickets, and certain pitches of voices and sounds.

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected bilateral hearing loss is inadequate.  The established rating criteria reasonably describe the Veteran's disability level and symptomatology.  The decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  In support of this finding, the Board points to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86.  In this regard, the rating criteria for hearing loss were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a Veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  Accordingly, the Board finds that functional impairment due to hearing loss that is compounded by background or environmental noise is a disability picture that is considered in the current schedular rating criteria. 

Therefore, the Veteran's struggle to comprehend verbal conversations is a factor contemplated in the regulations and rating criteria as defined.  The simple fact that the Veteran's hearing disability does not provide the Veteran with a higher rating does not place his symptomatology outside of that contemplated by the rating schedule or make application of the rating schedule impracticable in this case.  Accordingly, the Board determines that the Veteran's complaints of hearing difficulty have been considered under the numerical criteria set forth in the rating schedule.  Referral for extraschedular consideration is not warranted. See VAOPGCPREC 6-96.  Further inquiry into extraschedular consideration is moot. See Thun, supra.  


TDIU

The Veteran is service-connected for bilateral hearing loss disability, evaluated as 30 percent disabling and tinnitus, evaluated as 10 percent disabling.  His combined service-connected disability rating is 40 percent.  Thus, the Veteran does not meet the schedular criteria listed in 38 C.F.R. § 4.16(a) because he does not have at least one disability rated at 40 percent or more and a combined evaluation for compensation of 70 percent.  Therefore, the issue is whether the Veteran is unable to follow a substantially gainful occupation as a result of a service-connected disabilities.  

The medical evidence of record reflects that the Veteran is diagnosed with the nonservice connected disabilities of COPD, hypertension, hyperlipidemia, and coronary artery disease.  In determining whether a total disability rating based on individual unemployability is warranted, the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The degree of nonservice-connected disabilities will be disregarded when making a TDIU determination. See Blackburn v. Brown, 4 Vet. App. 395, 398 (1993).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by non-service-connected disabilities. 38 C.F.R. §§ 3.341 4.16, 4.19.  

A February 2008 VA informal conference report reflects that the Veteran reported that "he cannot work physically due to his emphysema and can not [sic] do other types of employment due to his hearing loss."  (As noted above, a February 2008 lay statement reflects that the Veteran plays golf every week (uses a golf cart)).  A June 2008 statement from the Veteran reflects his statement that he cannot do any physical work because of emphysema, and cannot "even go to the mailbox and back without stopping to rest."

The provisions of 38 C.F.R. 4.16 clearly indicate that total disability ratings for compensation based on the unemployability of the individual relate specifically to unemployability based on service-connected disabilities.  The Veteran's only service connected disabilities are bilateral hearing loss and tinnitus.  A May 28, 2008 VA examiner opined as follows:

Tinnitus would not be expected to affect a person's abilities to engage in physical or sedentary employment. The veteran's hearing loss alone should not be a barrier to a wide range of employment settings.  Many individuals with the veteran's degree of hearing loss, function well in many occupational settings.  This is not to say that the veteran's hearing loss would not cause some problems depending on the vocation.  He may have trouble working well in very noisy environments, and in environments which required him to often use non face-to-face communications equipment (such as speakers, intercoms, phones, etc.).  Specifically, this veteran reports difficulty hearing in court, even with hearing aids, where much of the conversation was whispered and not necessarily face-to-face.  

A May 15, 2008 general medical examination report reflects the opinion of the VA examiner as follows:

" . . . I do not believe the hearing loss and tinnitus render [the Veteran] completely unemployable.  He does have other non-service connected medical conditions to include known coronary artery disease, COPD, and hypertension.  These diagnoses make physical employment ill advised, but I do not believe they are of sufficient severity to say that he is completely unemployable in sedentary employment.  "

It was further noted that that Veteran's hearing loss and tinnitus had no effect on his chores, exercise, sports, recreation, feeding, bathing, dressing, toileting, and grooming.  They had mild effects on driving and traveling, and moderate effects on shopping.  

The Board acknowledges the Veteran's contention that his hearing problems render him unemployable.  However, the Board places more probative weight on the VA health care opinions, which considered the Veteran's assertion, but opined that the Veteran's hearing loss and tinnitus did not render him unemployable.  The Board also notes that the effects of the Veteran's disability on his ability to perform daily functions are indicative that his service connected disabilities do not render him unable to obtain or sustain substantial gainful employment.

The Board also acknowledges that the Veteran is not employed.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment. See 38 C.F.R. § 4.16(a) (1992).  Van Hoose v. Brown, 4 Vet. App. 361 (1993).
 
The preponderance of the evidence does not support the Veteran's contention that his service-connected disabilities are of such severity as to preclude his participation in any form of substantially gainful employment.  The VA records reflect that these problems do not prevent him from performing physical or sedentary job activities.  

The Board finds that the evidence is against a finding that the Veteran's service-connected disabilities prevent the Veteran from maintaining substantial gainful employment.  The Board has considered the benefit-of-the-doubt doctrine, however, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. §  5107(b); Gilbert . v. Derwinski, 1 Vet. App. 49 (1990).   



ORDER

Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include emphysema, to include as due to herbicide exposure and/or smoking, is denied.

Entitlement to an increased rating for service-connected bilateral hearing loss disability, currently evaluated as 30 percent disabling, is denied.

Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU) is denied.





____________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


